NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-5095-17T3


STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

KARIF FORD, a/k/a
KARIF H. KING, and
KHYRE KING,

     Defendant-Appellant.
________________________

                   Submitted March 10, 2020 – Decided April 21, 2020

                   Before Judges Yannotti and Hoffman.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Essex County, Indictment Nos. 14-09-2285
                   and 14-09-2286.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (David A. Gies, Designated Counsel, on the
                   briefs).

                   Theodore N. Stephens II, Acting Essex County
                   Prosecutor, attorney for respondent (Frank J. Ducoat,
            Special Deputy Attorney General/Acting Assistant
            Prosecutor, of counsel and on the brief).

PER CURIAM

      After the trial court denied his motion to suppress, defendant pled guilty

to carjacking, in violation of N.J.S.A. 2C:15-2(a)(2), a first-degree offense. The

court sentenced defendant in accordance with his plea agreement to a twenty-

year term of incarceration, with an eighty-five percent period of parole

ineligibility, pursuant to the No Early Release Act (NERA), N.J.S.A. 2C:43-7.2.

Defendant appeals from the amended judgment of conviction (JOC) dated April

10, 2018. We affirm.

                                        I.

      In the evening of December 15, 2013, defendant, Kevin Roberts, Hanif

Thompson, and Basim Henry traveled in Henry's GMC Suburban to The Mall at

Short Hills in Millburn to steal a car. When the group arrived at the mall, they

drove into the parking deck and came across a 2012 grey Range Rover.

Thompson and Roberts exited the GMC Suburban and approached Dustin

Friedland as he walked around the Range Rover. Roberts pushed Friedman and

a struggle ensued. Thompson hit Friedland in the head with a handgun and then

shot him in the head. Thompson and Roberts forced Friedman's wife to get out

of the Range Rover. They took the Range Rover and exited the parking deck.

                                                                          A-5095-17T3
                                        2
Defendant and Henry fled the scene in the GMC Suburban. The Millburn police

responded to the scene. Friedland was taken to Morristown Memorial Hospital,

where he was pronounced dead.

        Thompson, Roberts, Henry, and defendant drove to Newark. At around

10:00 p.m., Henry dropped defendant off at his mother's house on Osborne

Terrace. Defendant called his brother and told him what had taken place at the

mall. Thereafter, defendant's brother contacted the Newark police and reported

what he knew of the carjacking and murder, apparently out of concern for

defendant's safety.

        On December 19, 2013, defendant met with detectives at the Essex County

Prosecutor's Office (ECPO). He was informed of his Miranda1 rights and agreed

to be interviewed. The interview was recorded. Defendant provided a detailed

account of the carjacking and admitted he was involved. He told the detectives

he was staying at his mother's house, and that the clothes he was wearing during

the carjacking, including a burgundy vest, were at that location.

        Defendant voluntarily turned his phone over to the detectives, and a search

of the phone revealed text messages from Thompson's phone. The text messages




1
    Miranda v. Arizona, 384 U.S. 436 (1966).
                                                                           A-5095-17T3
                                         3
stated that defendant should not give anyone the phone number, and that he

should "stop running" his "mouth."

      On December 20, 2013, Detective Miranda Mathis of the ECPO applied

to the court for a warrant to search three locations, one of which was defendant's

residence on Osborne Terrace in Newark. In the affidavit submitted in support

of the application, Mathis stated that detectives at the ECPO had interviewed

defendant, and defendant had provided a detailed account of the carjacking and

murder at The Mall at Short Hills. Mathis noted that defendant admitted that

he, Thompson, Roberts, and Henry were involved in the commission of the

offenses.

      Mathis stated that based on his training and experience, there was probable

cause to believe carjacking, murder, felony murder, and weapons offenses had

been committed, and that evidence relating to those crimes could be found at

three locations, including defendant's residence on Osborne Terrace in Newark,

Thompson's residence in Irvington, and Henry's residence in South Orange. The

judge granted the application and issued the warrant authorizing the search of

the three locations.

      On September 19, 2014, an Essex County grand jury returned Indictment

No. 14-09-2285, charging defendant, Thompson, Roberts, and Henry with


                                                                          A-5095-17T3
                                        4
second-degree conspiracy to commit carjacking, N.J.S.A. 2C:5-2 and 2C:15-

2(a) (count one); first-degree carjacking by purposely or knowingly putting the

occupants in fear of immediate bodily injury, N.J.S.A. 2C:15-2(a)(2) (count

two); first-degree felony murder, N.J.S.A. 2C:11-3(a)(3) (count three); first-

degree purposeful and/or knowing murder, N.J.S.A. 2C:11-3(a)(1) (count four);

second-degree unlawful possession of a weapon, N.J.S.A. 2C:39-5(b) (count

five); and second-degree possession of a weapon for an unlawful purpose,

N.J.S.A. 2C:39-4(a) (count six).      Defendant was separately charged in

Indictment No. 14-09-2286 with second-degree certain persons not to possess

weapons, N.J.S.A. 2C:39-7(b).

      Thereafter, defendant filed a motion to suppress the evidence found during

the execution of the search warrant at the Osborne Terrace residence. Defendant

argued that Mathis's affidavit failed to state facts explaining how the ECPO

connected him to the address of the residence on Osborne Terrace. He therefore

argued that the affidavit failed to establish probable cause for the search. The

judge denied the motion for reasons stated in a written opinion dated December

1, 2015.

      On October 10, 2017, defendant pled guilty to second-degree carjacking

under N.J.S.A. 2C:15-2(a)(2). The State agreed to dismiss the other charges in


                                                                        A-5095-17T3
                                       5
Indictment No. 14-09-2285 and Indictment No. 14-09-2286 and recommend a

custodial sentence not to exceed twenty years.

      Thereafter, the judge sentenced defendant in accordance with the plea

agreement and imposed a twenty-year term of incarceration, with an eighty-five

percent period of parole ineligibility pursuant to NERA. The judge filed a JOC

dated January 18, 2018. With the consent of the parties, the judge filed an

amended JOC dated April 10, 2018, which awarded defendant additional jail

credits. This appeal followed.

      On appeal, defendant argues:

            POINT ONE
            WHERE THE SEARCH WARRANT AFFIDAVIT
            DID NOT STATE HOW THE RESIDENCE TO BE
            SEARCHED WAS CONNECTED TO DEFENDANT
            OR TO ANY CRIMINAL ACTIVITY, THE SEARCH
            WARRANT WAS IMPROVIDENTLY GRANTED.

            POINT TWO
            BY NOT BEING SENSITIVE TO THE DIFFERENT
            ROLES OF THE CO-DEFENDANTS IN THE
            COMMISSION OF THE CRIME, THE SENTENCING
            JUDGE FAILED TO IMPOSE A FAIR TERM OF
            IMPRISONMENT ON DEFENDANT WHERE [THE
            JUDGE] DID NOT CONSIDER THE REAL-TIME
            CONSEQUENCES.
                               II.

      We first consider defendant's contention that the trial court erred by

denying his motion to suppress. Defendant argues the search warrant affidavit

                                                                       A-5095-17T3
                                       6
failed to include facts showing his connection to any criminal activity or the

residence to be searched. He therefore argues the search was invalid.

      The Constitution of the United States and the New Jersey Constitution

protect persons from unreasonable searches and seizures. U.S. Const. amend.

IV; N.J. Const. art. I, ¶ 7. The New Jersey courts "have announced a preference

for law enforcement to secure warrants from detached judges prior to a search,

and searches without a warrant are presumed unreasonable unless they fall

within an exception to the warrant requirement." State v. Boone, 232 N.J. 417,

426 (2017) (citing State v. Bryant, 227 N.J. 60, 69-70 (2016)).

      The search warrant application "must satisfy the issuing authority 'that

there is probable cause to believe that a crime has been committed, or is being

committed, at a specific location or that evidence of a crime is at the place sought

to be searched.'" Ibid. (quoting State v. Jones, 179 N.J. 377, 388 (2004)). A

search executed pursuant to a warrant is presumed to be valid and the defendant

"challenging the issuance of th[e] warrant has the burden of proof to establish a

lack of probable cause 'or that the search was otherwise unreasonable.'" Id. at

427 (quoting State v. Watts, 223 N.J. 503, 513-14 (2015)).

      A reviewing court gives "substantial deference to the discretionary

determination resulting in the issuance of the [search] warrant." Ibid. (quoting


                                                                            A-5095-17T3
                                         7
Jones, 179 N.J. at 388). The court considers the "totality of the circumstances"

and should find the search valid "only if the finding of probable cause re lies on

adequate facts." Ibid. (citing Jones, 179 N.J. at 388-89).

      "[T]he probable cause determination must be . . . based on the information

contained within the four corners of the supporting affidavit, as supplemented

by   sworn    testimony    before   the       issuing   judge   that   is   recorded

contemporaneously." Ibid. (quoting State v. Marshall, 199 N.J. 602, 611

(2009)).     Probable cause exists when, considering the totality of the

circumstances, a person of "reasonable caution" would be justified in believing

that evidence of a crime exists in a certain location. Schneider v. Simonini, 163
N.J. 336, 361 (2000).

      "Probable cause is "a common sense, practical standard for determining

the validity of a search warrant." State v. Sullivan, 169 N.J. 204, 211 (2001)

(quoting State v. Novembrino, 105 N.J. 95, 120 (1987)). When making that

determination, a court must consider "the factual and practical considerations of

everyday life on which reasonable and prudent men, not legal technicians, act."
Ibid. (quoting Illinois v. Gates, 462 U.S. 213, 231 (1983)).

      As stated previously, Detective Mathis submitted an affidavit in support

of the application for issuance of the search warrant. In the affidavit, Mathis


                                                                             A-5095-17T3
                                          8
stated that on December 15, 2013, the Millburn police responded to The Mall at

Short Hills after receiving a report of a carjacking with shots fired. The police

found Friedland suffering from a gunshot wound to the head. His wife also was

at the scene. Friedland was removed to a hospital, where he was pronounced

dead.

        Mathis detailed the investigation that followed. Mathis noted that the

vehicle in which Friedland and his wife had travelled to the mall in was a 2012

grey Range Rover, which was recovered on December 16, 2013, on Renner

Avenue in Newark. On December 16, 2013, a judge had issued a warrant for a

search of that vehicle.

        Mathis also stated that a review of surveillance footage captured a GMC

Suburban leaving the mall parking deck at a high rate of speed, being followed

by the carjacked Range Rover. Mathis said the vehicle was registered to a

person residing on Charlton Avenue in South Orange. On December 17, 2013,

the judge authorized the installation and monitoring of a mobile tracking device

on the GMC Suburban.

        Mathis stated that a witness, whose identity was known to law

enforcement, had advised the ECPO that Henry was the primary operator of the

GMC Suburban. She also noted that a Millburn police officer had reported that


                                                                         A-5095-17T3
                                        9
on December 12, 2013, he observed a two-tone GMC Suburban traveling up and

down the aisles of parked vehicles at the mall. The officer saw three black males

in the vehicle.

      Mathis also stated that the ECPO obtained information that Thompson was

involved in the carjacking and murder and that there were numerous t elephone

contacts between Thompson's and Henry's phones. On December 18, 2013, and

December 19, 2013, the judge granted applications for communications data

warrants (CDWs) for Thompson's and Henry's phones and authorized the seizure

of the GMC Suburban.

      Mathis further stated that the ECPO had interviewed Ford. Mathis

explained that defendant had come voluntarily to the ECPO because he felt

threatened by text messages Thompson sent to him. Defendant turned over his

cellphone to the ECPO. The detectives reviewed the messages on the phone, and

on December 20, 2013, the judge granted an application for a CDW for

defendant's phone.

      Moreover, Mathis said that in the interview, defendant admitted he went

to The Mall at Short Hills with Henry, Thompson, and Roberts on December 15,

2013. Defendant said they were able to steal the 2012 Range Rover during the




                                                                         A-5095-17T3
                                      10
course of the carjacking. Defendant said the four men left the mall and drove to

Renner Avenue in Newark in two vehicles.

      Mathis asserted that based on her training and experience, she believed

there was probable cause that the crimes of carjacking, murder, felony-murder,

and additional weapons offenses, had been committed, and that evidence related

to these crimes could be found at Henry's residence on Charlton Avenue in South

Orange, defendant's residence on Osborne Terrace in Newark, and Thompson's

residence on Myrtle Avenue in Irvington. The judge granted the application and

issued the warrant.

      On appeal, defendant argues that the affidavit was deficient because

Mathis did not state how she had obtained defendant's "purported" address.

Defendant contends the affidavit failed to connect him or any criminal activity

to the specific residence on Osborne Terrace.

      We are convinced, however, that Mathis set forth sufficient facts to

connect defendant to the criminal activity at the mall and to the specific

residence on Osborne Terrace in Newark.         As we have explained, in the

affidavit, Mathis noted that defendant had voluntarily appeared at the ECPO and

admitted he was involved in the carjacking and murder that took place at the




                                                                        A-5095-17T3
                                      11
mall on December 15, 2013. The affidavit stated that a specific residential unit

on Osborne Terrace in Newark was defendant's residence.

      The transcript of defendant's recorded interview indicates that defendant

told the detectives that after the carjacking and murder, he was dropped off at

his mother's house, which he described as his "home." Defendant also described

the clothes he was wearing when the offenses were committed, which included

a burgundy vest. He said the vest was at his mother's house.

      Although Mathis did not state in his affidavit how the ECPO came to know

that defendant was residing at his mother's house on Osborne Terrace, the

conclusion is inescapable that the ECPO obtained that information from

defendant himself, when he came to the ECPO and provided his recorded

statement about the carjacking and murder.

      Indeed, defendant never claimed he did not provide his address to the

detectives at the ECPO when he appeared for the interview, nor did he claim

that the residence on Osborne Terrace was not his home. Moreover, since

defendant admitted he was involved in the offenses committed at the mall on

December 15, 2013, the affidavit established a reasonable basis for the belief

that evidence pertaining to those crimes could be found at defendant's residence.




                                                                         A-5095-17T3
                                      12
We therefore conclude there were sufficient facts within the four corners of the

affidavit to establish probable cause for the issuance of the warrant.

      We also conclude defendant did not assert a valid claim under Franks v.

Delaware, 438 U.S. 154 (1978), based on the alleged omission of material facts

from the warrant affidavit. To pursue such a claim, the defendant first must

show the affiant made a false statement and that the statement was made

knowingly or with reckless disregard for the truth. Id. at 171. "Allegations of

negligence or innocent mistake" on the part of the affiant are insufficient. Ibid.

      The Franks standard applies not only to false statements, but also to the

omission of material facts from the warrant affidavit. State v. Marshall, 148
N.J. 89, 193 (1997) (citing State v. Stelzner, 257 N.J. Super. 219, 235 (App.

Div. 1992)). As stated previously, we are not convinced that Mathis omitted

material facts from the affidavit. However, assuming Mathis omitted material

facts, defendant has not shown the omission was anything other than an innocent

mistake.

      Furthermore, defendant failed to make the required "substantial

preliminary showing" that the detective "deliberately or with reckless disregard

for the truth, failed to apprise the issuing judge of material information which,

had it been included in the affidavit, would have militated against issuance of


                                                                          A-5095-17T3
                                       13
the search warrant." State v. Sheehan, 217 N.J. Super. 20, 25 (App. Div. 1987).

Clearly, if Mathis had included additional facts in the affidavit explaining how

the ECPO learned of defendant's address, it would have provided further support

for, rather than militate against, issuance of the warrant.

      In support of his arguments regarding the warrant, defendant relies upon

Boone. In that case, the police suspected that the defendant was distributing

crack cocaine, heroin, and marijuana. Boone, 232 N.J. at 422. The police had

observed the defendant drive to a parking lot in River Edge, retrieve a duffle bag

from an unoccupied vehicle, and then drive to an apartment building on Johnson

Avenue in Hackensack, where the police suspected he was living. Ibid.

      An hour later, the defendant went to retrieve the bag from his car but

noticed the vehicle from which the police were engaged in surveillance. Ibid.

The defendant left the bag in the car and drove away. Ibid. The police noted

that the defendant returned to the Johnson Avenue apartment building several

times that day. Ibid. That evening, the police followed the defendant from the

apartment building to another location in Hackensack, where they observed what

they believed was a hand-to-hand drug transaction. Ibid.   Thereafter, the

defendant returned to the apartment complex on Johnson Avenue. Ibid.




                                                                             A-5095-17T3
                                       14
      A detective from the Bergen County Prosecutor's Office applied for a

warrant to search the defendant, his car, and a specific unit in the Johnson

Avenue apartment building. Ibid. The building has thirty units, and in the

affidavit, the detective did not provide any details about the unit to be searched

or how the police knew the defendant was residing there. Ibid. The judge issued

the warrant. Id. at 423.

      The police executed the warrant and found between one-half and five

ounces of cocaine and an illegal handgun in the apartment. Ibid. The defendant

was charged with operating a facility for the manufacture of a controlled

dangerous substance, in violation of N.J.S.A. 2C:35-4, and other offenses. Ibid.

      The defendant challenged the warrant, arguing that the application was

deficient because it stated that the specific unit in the Johnson Avenue apartment

complex was the defendant's residence. Id. at 425. However, the application

did not set forth facts showing that the defendant was residing there or establish

a factual nexus linking the drug transaction to the residence. Ibid.

      The Court held the judge erred by issuing the warrant because the

application did not include sufficient facts to justify the issuance of the warrant.
Id. at 431. The Court noted that the application did not include independent

documentary evidence, such as a voting record, utility bill, or lease, to establish


                                                                            A-5095-17T3
                                        15
the defendant's residence. Id. at 429. The Court also pointed out that no

neighbor, informant, or controlled transaction showed the defendant was

residing in the Johnson Avenue apartment. Ibid.

      The Court noted that the State had argued the police could have learned

the defendant's address from past arrests, but the Court stated that the

defendant's criminal record apparently included an address in Englewood. Ibid.

The Court added that there was nothing in the affidavit which tied the specific

apartment unit to the criminal activity. Ibid.

      We are convinced, however, that defendant's reliance on Boone is

misplaced. In the affidavit, Mathis stated that defendant had voluntarily come

to the ECPO and admitted his involvement in the carjacking and shooting.

Based on that statement, the issuing judge could reasonably assume defendant

had provided his address to the detectives at the ECPO, and that evidence

pertaining to the carjacking and shooting would be found at that location.

                                       III.

      Defendant also argues that his sentence is excessive. He contends the

sentencing judge failed to consider the real-time consequences of the sentence

and did not impose a fair term of imprisonment.




                                                                        A-5095-17T3
                                       16
      "An appellate court's review of a sentencing court's imposition of sentence

is guided by an abuse of discretion standard." State v. Jones, 232 N.J. 308, 318

(2018). In reviewing a sentence, the court must determine whether: "(1) the

sentencing guidelines were violated; (2) the findings of aggravating and

mitigating factors were . . . 'based upon competent credible evidence in the

record;' [and] (3) 'the application of the guidelines to the facts' of the case

'shock[s] the judicial conscience.'" State v. Bolvito, 217 N.J. 221, 228 (2014)

(third alteration in original) (quoting State v. Roth, 95 N.J. 334, 364-65 (1984)).

      "An appellate court is bound to affirm a sentence, even if it would have

arrived at a different result, as long as the trial court properly identifies and

balances aggravating and mitigating factors that are supported by competent

credible evidence in the record." State v. O'Donnell, 117 N.J. 210, 215 (1989)

(citing State v. Jarbath, 114 N.J. 394, 400-01 (1989); Roth, 95 N.J. at 364-65).

      Here, the sentencing judge found aggravating factors three, N.J.S.A.

2C:44-1(a)(3) (risk that defendant will commit another offense); six, N.J.S.A.

2C:44-1(a)(6) (extent of defendant's prior criminal record and the seriousness of

the offenses for which he has been convicted); and nine, N.J.S.A. 2C:44-1(a)(9)

(need to deter defendant and others from violating the law). The judge found

no mitigating factors. As stated previously, the judge sentenced defendant in


                                                                           A-5095-17T3
                                       17
accordance with the plea agreement and imposed a twenty-year term of

incarceration, with an eighty-five percent period of parole ineligibility, pursuant

to NERA.

      On appeal, defendant argues the judge erred by finding aggravating factor

nine. Here, the judge noted that defendant had expressed some remorse for his

role in the commission of the offenses but gave the expression of remorse little

weight because defendant still refused to take full responsibility for his crimes.

The judge told defendant:

            [Y]ou seem to distance yourself from your own
            admitted criminality. In other words, it[ is] true. You
            did[ not] get out of the car and it may be that you did
            not intend Mr. Friedland to die, but by your own
            admission, you and your co-defendants and you in
            particular, . . . went on a mission that day and that
            mission was to steal a car.

                     But that[ is] not all. Your mission was to use
            force against somebody to get that car. And you do[
            not] seem to really take full responsibility even for your
            role in this. Yes, you may not have been the killer,
             . . . [b]ut for what you have done, you must pay.

      The judge noted that defendant had twelve prior arrests, including arrests

for simple assault, resisting arrest, and unlawful possession of a handgun. The

judge also noted that defendant had seven prior indictable convictions, including

convictions for eluding and resisting arrest.       The judge pointed out that


                                                                           A-5095-17T3
                                       18
defendant had the benefit of dismissals, downgrades, probation, and parole, but

this had not deterred defendant from violating the law. The record supports the

judge's findings and his conclusion that there was a need to deter defendant and

others from violating the law.

      Defendant further argues that the judge erred by failing to find mitigating

factor twelve, N.J.S.A. 2C:44-1(b)(12) (willingness of defendant to cooperate

with law enforcement authorities). He suggests he should not have received the

same sentence as Roberts. We note that, at sentencing, defendant did not ask

the judge to find mitigating factor twelve. It is clear, however, that the record

does not support a finding of this factor.

      The record shows that defendant and Roberts both pled guilty and were

sentenced to agreed-upon twenty-year NERA sentences. Roberts's plea

agreement called for his cooperation in the form of truthful testimony against

his co-defendants, if required. That condition was not a part of defendant's plea

agreement and, as noted, he did not take full responsibility for his role in the

commission of the offense.

      In addition, defendant contends the judge did not consider the real-time

consequences of his sentence. Again, we disagree. At sentencing, the judge

told defendant he had considered his earliest possible parole date, based on the


                                                                         A-5095-17T3
                                       19
published parole-eligibility tables. The judge noted that defendant would

become eligible for parole in seventeen years and recited the number of days

defendant had already been incarcerated. Thus, the judge took into account the

"real-time consequences of NERA and the role that [NERA] customarily plays

in the fashioning of an appropriate sentence." State v. Marinez, 370 N.J. Super.
49, 58 (App. Div. 2004).

      In support of his argument, defendant relies upon State v. Berardi, 369
N.J. Super. 445 (App. Div. 2004). There, the jury found the defendant guilty of

first-degree carjacking under N.J.S.A. 2C:15-2, and other offenses, and the

judge sentenced the defendant to a twenty-year term of incarceration, and a

concurrent four-year term, subject to NERA. Id. at 447-48. We noted that a

person convicted of carjacking may be sentenced to an ordinary custodial term

of between ten and thirty years. Id. at 451; see also N.J.S.A. 2C:15-2(b).

      In Berardi, we stated that the alternative elements of carjacking should

guide the trial court's sentencing discretion and that "the high end of the

sentencing range" should "be reserved for carjackings that involve the most

serious accompanying elements." 369 N.J. Super. at 451 (quoting State v.

Zadoyan, 290 N.J. Super. 280, 291-92 (App. Div. 1996)). Under the carjacking

statute, there are four categories of carjacking, and the most serious additional


                                                                         A-5095-17T3
                                      20
fact is "the infliction of bodily injury or the use of force." Zadoyan, 290 N.J.

Super. at 291.

      The defendant in Berardi was found guilty of "a category of carjacking

that is next to the 'least serious carjacking' as articulated in Zadoyan." Berardi,
369 N.J. Super. at 453. The defendant had an argument with his girlfriend's

father, in which "the latter was injured." Id. at 447. He fled and obtained a ride

from a limousine service. Ibid. He put the limousine driver in fear of injury,

the driver fled from the car, and defendant drove off with the car. Ibid.

      We vacated the twenty-year sentence for carjacking and remanded the

matter for resentencing so that the defendant and the State could "argue for

an appropriate sentence" based on the category of carjacking "that is quite close

to the lowest in sentencing severity." Id. at 454. It is abundantly clear, however,

that Berardi has no application to this case.

      Here, defendant pled guilty to carjacking under N.J.S.A. 2C:15-2(a)(2).

The statute provides in pertinent part that a person is guilty of the offense if, "in

the course of committing an unlawful taking of a motor vehicle," the person

"threatens an occupant or person in control with, or purposely or knowingly puts

an occupant or person in control of the motor vehicle in fear of, immediate

bodily injury . . . ." N.J.S.A. 2C:15-2(a).


                                                                             A-5095-17T3
                                        21
      Thus, defendant was not convicted of a category of carjacking that is

"quite close to the lowest in sentencing severity." Berardi, 369 N.J. Super. at

454. Defendant's sentence was commensurate with the serious nature of this

carjacking, in which Friedland was not merely put in fear of immediate bodily

injury but was murdered. Defendant's contention that he should be sentenced to

the lower end of the sentencing range for the carjacking offense is patently

without merit.

      Affirmed.




                                                                       A-5095-17T3
                                     22